Title: To James Madison from William Jarvis, 28 October 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 28 Octr 1807

The foregoing is a copy of my last, since which I have received the circular from His Excellency Mr de Araujo dated the 20 Instant of which the inclosed is a copy & translation.  My answer of the 26th: will also accompany it.  All talk of the Prince Regents going to the Brazils is entirely done away & that of the Prince of Beira’s going is daily subsiding.  I am hourly more fully persuaded that neither will go unless compelled by circumstances.  The preparation of the fleet is somewhat Slackening & it is very generally doubted whether it will be sent away.  I think however that it would be good policy to do it.  If it remains it is not improbable that it may involve this place in some disagreeable consequences.  The preparations below in mouth of the harbour are not so active as they ought to be for efficient defence.  At this moment it would be difficult to resist a considerable Naval force.  Two days ago the paper money rose from 30 to 21 PCent discount.  Today it is at 24 PCent.  Reports of the departure of the Royal family depresses it much.  On the contrary the beleif of their remaining appreciates it as rapidly.  The Mail of yesterday brought no news of the movements of the armies.  From England I hear nothing Satisfactory.  I am afraid that Govt will force us to strong measures.  With entire respect I have the honor to be & &

William Jarvis

